FINAL REJECTION (REISSUE OF U.S. PATENT 9,699,469)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. REISSUE PROCEDURAL REMINDERS	3
III. OTHER PROCEEDINGS	4
IV. STATUS OF CLAIMS	4
V. PRIORITY AND AIA  STATUS	5
VI. PRIOR ART CITED HEREIN	5
VII. RESPONSE TO ARGUMENTS	6
VIII. CLAIM REJECTIONS – 35 USC § 102 (ANTICIPATION)	9
IX. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)	14
X ALLOWABLE SUBJECT MATTER	21
XI. CONCLUSION	22


I. ACKNOWLEDGEMENTS
 	This final Office action addresses U.S. reissue application No. 16/459,538 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is July 1, 2019 (“Actual Filing Date”). 
	The Instant Application is a reissue application of U.S. Patent No. 9,699,469 (“Patent Under Reissue”) titled “ADAPTIVE PROCESSING OF VIDEO STREAMWITH REDUCED COLOR RESOLUTION.”   The Patent Under Reissue was filed on February 19, 2015 (“Non-Provisional Filing Date”) and assigned by the Office non-provisional U.S. patent application control number 14/626,028 (“Non-Provisional Application”) and issued on July 4, 2017 with claims 1-18 (“Originally Patented Claims”). 

 	On March 1, 2021, Applicant submitted a response to the Nov 2020 Non-Final Rejection (“Mar 2021 Response”).
 	This final rejection addresses the Mar 2021 Response.


II. REISSUE PROCEDURAL REMINDERS
	Disclosure of other proceedings. Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
 	Disclosure of material information. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
 	These disclosure obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims 
 	

III. OTHER PROCEEDINGS
 	Based upon Applicants’ statements as set forth in the Instant Application and the Examiner's independent review of the Patent Under Reissue itself and its prosecution history, the Examiner cannot locate any ongoing litigation, previous reexaminations (ex parte or inter partes), or supplemental examinations, regarding the Patent Under Reissue. 
 	The following concurrent proceeding involving the Patent Under Reissue has been found: 
 	Reissue application no. 16/460,966


IV. STATUS OF CLAIMS
 	Claims 19-38 are currently pending (“Pending Claims”).
 	Claims 19-38 are currently examined (“Examined Claims”).
 	Claims 1-18 are canceled.
 Regarding the Examined Claims and as a result of this Office action:
	Claims 19, 22-29, and 33 are rejected under 35 U.S.C. § 102(a)(2).
 	Claims 21, 30-32, 34-36, and 38 are rejected under 35 U.S.C. § 103.
 	Claims 20 and 37 contain allowable subject matter.


V. PRIORITY AND AIA  STATUS
 	Domestic Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is a claim for benefit of domestic priority under 35 U.S.C. §§ 120 or 119(e) to provisional application control no. 61/943,267 (“Provisional Application”). To the extent the disclosure of the Provisional Application supports the Pending Claims under 35 U.S.C. § 112, the supported claims receive benefit of an effective date of February 21, 2014, which is the filing date of the Provisional Application. 
 	Foreign Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is not a claim for benefit of foreign priority under 35 U.S.C. §§ 119(a)-(d). 
	AIA  Status. Because the instant application contains a claim having an effective date on or after March 16, 2013, the America Invents Act First Inventor to File (“AIA -FITF”) provisions apply. 


VI. PRIOR ART CITED HEREIN
 	The following prior art patents and printed publications are cited herein:
 	U.S. Patent 9,167,272 (“Lu”);
 	U.S. Patent 9,979,960 (“Zhu”);
 	U.S. Patent 8,428,349 (“MacInnis”);
 	U.S. Patent Application Publication 2011/0103472 (“Lefebvre”). 
	Prior art made of record and considered pertinent to Applicant’s disclosure but not relied upon herein is listed on the attached document titled “Notice of Reference Cited” (PTO-892).  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.
 

VII. RESPONSE TO ARGUMENTS
Claim Rejections Under 35 U.S.C. §§ 102 and 103
 	Regarding independent claim 19, Applicant argues that Lu does not anticipate the claim because Lu allegedly does not disclose separating luma pixel components and two chroma components of a pixel and mapping the two chroma pixel components of the pixel to a single channel, as claimed. In support of this assertion, Applicant points out that Lu teaches each of three data channels having one component from each of the Y, U, and V data sets, as shown in FIG. 5. 
 	This argument is not persuasive because claim 19 is considered to cover the arrangement of luma and chroma components across three data channels according to FIG. 5 of Lu. In particular, claim 19 recites, “mapping the two corresponding chroma pixel components onto a remaining data channel of the three data channels.”
 	As noted on p. 7 of the Nov 2020 Non-Final Rejection, Lu’s third data channel 550c includes two corresponding chroma components (U and V) that are mapped onto it. More particularly, Lu’s third data channel 550c includes chroma components V0, U1, V3, U4, V6, U7, etc. 
 	The claim does not require all of the chroma pixel components of the digital image to be mapped onto the remaining data channel; nor does the claim limit the remaining data channel to include only chroma components be mapped onto it (to the exclusion of any luma components). Accordingly, the broadest reasonable interpretation of the limitation in question (viz., “mapping the two corresponding chroma pixel components onto a remaining data channel of the three data channels”) encompasses a mapping embodiment such as disclosed by Lu at FIG. 5 in which (1) less than all of the chroma pixel components are mapped onto the remaining data channel, and (2) at least some of the luma pixel components are also mapped onto the remaining data channel. 
 	For these reasons, Applicant’s arguments in respect to the patentability of claim 19 are not persuasive, and the previous § 102 rejection over Lu has been maintained herein.

 	Regarding independent claim 35, Applicant argues that Lu does not anticipate the claim because Lu allegedly does not disclose providing the luma pixel components on two of the three data channels and the two chroma pixel components on a remaining data channel, as claimed. This argument is not persuasive for substantially similar reasons as given above for claim 19. 
 	Claim 35 is considered to cover the arrangement of luma and chroma components across three data channels according to FIG. 5 of Lu. In particular, claim 35 recites, “providing the luma pixel components onto two of the three data channels; [and] providing the two corresponding chroma pixel components onto a remaining data channel of the three data channels.”
 	As noted on p. 14 of the Nov 2020 Non-Final Rejection, Lu’s first channel 550a includes luma pixel componetns Y1, Y4, Y7, Y10, etc., and the third data channel 550c includes two corresponding U and V chroma components V0, U1, V3, U4, V6, U7, etc. 
 	The claim does not require all of the luma pixel components to be provided on the first two data channels and all of the chroma pixel components to be provided onto the remaining data channel; nor does the claim limit the first two data channels to include only luma components and the remaining data channel to include only chroma components. Accordingly, the broadest reasonable interpretation of the limitations in question (viz., “providing the luma pixel components onto two of the three data channels; [and] providing the two corresponding chroma pixel components onto a remaining data channel of the three data channels”) encompasses a mapping embodiment such as disclosed by Lu at FIG. 5 in which (1) less than all of the luma pixel components are provided onto the first two data channels, and (2) less than all of the chroma pixel components are provided onto the remaining data channel. 
 	For these reasons, Applicant’s arguments in respect to the patentability of claim 35 are not persuasive, and the previous § 103 rejection based on Lu has been maintained herein.


 	Regarding dependent claim 20, Applicant has amended the claim to recite that the reordering maintains an original relative spatial relationship of the plurality of pixels, wherein the first portion of the luma pixel components is a first half of the luma pixel components, and wherein the second portion of the luma pixel components is a remaining half of the luma pixel components.
 	This amendment is sufficient to distinguish the claim from Lu since Lu does not appear to disclose or suggest mapping the first and second portions in the claimed manner. Accordingly, the previous § 102 rejection of claim 20 has been withdrawn.

 	Regarding dependent claim 37, Applicant has amended the claim to recite that each of the two data channels has a respective half of the luma pixel components.
 	This amendment is sufficient to distinguish the claim from Lu since Lu does not appear to disclose or suggest providing half of the luma pixel components onto each of the first and second data channels, as claimed. Accordingly, the previous § 103 rejection of claim 37 has been withdrawn.


VIII. CLAIM REJECTIONS – 35 USC § 102 (ANTICIPATION)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19, 22-29, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (U.S. 9,167,272).
 	Regarding claim 19, Lu discloses a method (FIGS. 4-6) for encoding a digital image, the method comprising: 
 	receiving data defining a plurality of pixels of the digital image, wherein each of the
plurality of pixels is defined by a luma pixel component and two corresponding chroma pixel
components (530, FIG. 5 – pixels with luma/chroma components are received by converting RGB images to YUV images);
 	separating the luma pixel components and the two corresponding chroma pixel
components of the plurality of pixels (535, FIG. 5 – luma (Y) and chroma (U,V) pixel components in data sets F0, F1, F2, and F3 are separated; see column 4:63-65 – a “data set” comprises a video frame, or part of a video frame such as a block of image data; accordingly, the data sets F0–F3 can comprise portions of the same image);
 	reordering (distribution logic 540 reorders the pixel components Y,U, and V based on the map sequence 520) the plurality of pixels from a received order by:
 		mapping a first portion of the luma pixel components onto a first data channel of
three data channels (550a – luma pixel components Y0, Y3, Y6, Y9, etc. are mapped onto Channel A);
 		mapping a second portion of the luma pixel components onto a second data
channel of the three data channels (550b – luma pixel components Y1, Y4, Y7, Y10, etc. are mapped onto Channel B); and
 		mapping the two corresponding chroma pixel components onto a remaining data
channel of the three data channels (550c – chroma pixel components V0, U1, V3, U4, V6, U7, etc. are mapped onto Channel C);
 	encoding the luma pixel components and the two corresponding chroma pixel components on the three data channels at an encoder to obtain encoded data (560a, 560b, 560c); and
 	transmitting the encoded data on a transmission channel (see FIG. 6 – encoded data is transmitted to three different buffers on three different respective transmission channels).

  	Regarding claim 22, Lu discloses the method of claim 19, further comprising partitioning the plurality of pixels into a plurality of subpictures (see FIG. 5 and column 4:63-65 – each data set F0–F3 can corresponds to a portion of an image), wherein each of the plurality of subpictures comprises a subset of the plurality of pixels (i.e., each data set F0–F3 comprises a subset of the pixels in the image).

 	Regarding claim 23, Lu discloses the method of claim 22, wherein each of the plurality of subpictures has a partial horizontal resolution of a corresponding horizontal resolution of the digital image and a partial vertical resolution of a corresponding vertical resolution of the digital image (i.e., a portion of an image inherently maintains a relative resolution in respect to the entire image; for example, a 16x16 portion of an image exhibits the same resolution in the horizontal and vertical directions as the overall image).

 	Regarding claim 24, Lu discloses the method of claim 22, wherein a first set of the luma pixel components of each of the plurality of subpictures is mapped onto the first data channel (550a – luma pixel components Y0, Y3, Y6, Y9, etc. are mapped onto Channel A), and wherein a second set of the luma pixel components of each of the plurality of subpictures is mapped onto the second data channel (550b – luma pixel components Y1, Y4, Y7, Y10, etc. are mapped onto Channel B).

 	Regarding claim 25, Lu discloses the method of claim 22, wherein each of the plurality of subpictures contains a set of pixels associated with respective portions of a plurality of scan lines of the digital image (i.e., each of the subpictures F0–F3 contains pixels arranged in multiple scan lines according to the conventional arrangement of image frames).

 	Regarding claim 26, Lu discloses the method of claim 22, wherein the partitioning comprises splitting each scan line of the digital image such that the luma pixel components of each scan line is split into a respective first stream and a respective second stream, wherein the luma pixel components of each first stream are mapped onto the first data channel, and wherein the luma pixel components of each second stream are mapped onto the second data channel (i.e., as shown in FIG. 5, the luma pixel components, which are necessarily arranged in scan lines according to the conventional arrangement of image frames, are split into at least a first stream (stream A that includes the Y0, Y3, Y6, etc. components) and a second stream (stream B that includes the Y1, Y4, Y7, etc. components), corresponding to two different data channels). 

 	Regarding claim 27, Lu discloses the method of claim 26, wherein, for each scan line, an original relative spatial relationship of the luma pixel components of the first stream is maintained and an original relative spatial relationship of the luma pixel components of the second stream is maintained (i.e., the as shown in FIG. 5, the relative spatial relationship among the luma components is inherently maintained because the sequential ordering of the Y components is preserved).

	Regarding claim 28, Lu discloses the method of claim 22, wherein each of the plurality of subpictures comprises a portion of the luma pixel components and a portion of only one chroma pixel component of the two corresponding chroma pixel components (see column 4:63-67 – “a data set may include information describing one or more color components for at least one or more pixels of the video frame”; in other words, each subpicture (“data set”) can comprise one of the three respective color components Y, U, or V).

 	Regarding claim 29, Lu discloses the method of claim 22, further comprising setting a number of subpictures and/or a size of each subpicture, wherein the partitioning the plurality of pixels is based on the setting (columns 4:63 – 5:2: the image is partitioned into “data sets,” which can be blocks of image data; these blocks of data are inherently characterized by a given size, and the division of an image into a plurality of blocks is necessarily based on the size of the blocks).

 	Regarding claim 33, Lu discloses a method (see FIG. 6) for decoding the encoded data obtained by performing the method of claim 19, the method for decoding comprising:
 	receiving the encoded data (630a, 630b, 630c);
 	extracting the luma pixel components associated with the first and second data channels (decoders 640a and 640b decode encoded channels A and B in order to extract the luma pixel components in channels A and B);
 	extracting the two corresponding chroma pixel components associated with the remaining
data channel (decoder 640c decodes encoded channel C in order to extract the chroma pixel components in channel C); and
 	reconstructing a digital image with reduced color resolution based on the luma pixel
components and the two corresponding chroma pixel components (column 11:54-58 -- serialization unit 650 reconstructs the image by serializing or demultiplexing the decoded image data).


IX. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 31, and 34-36 are rejected under 35 U.S.C. § 103 as being unpatentable over Lu (U.S. 9,167,272) in view of Zhu (U.S. 9,979,960).
 	Regarding claim 21, Lu teaches the method of claim 19, but does not expressly teach the data is associated with a 4:2:2 sampling ratio or a 4:2:0 sampling ratio.
 	However, Lu’s data is associated with a YUV color space, and at the time of the invention it was very well-known that YUZ color space image data can be represented in any of a variety of sampling ratios, including 4:2:0 and 4:2:2. See, e.g., Zhu throughout. It would have been obvious to those skilled in the art to for Lu’s image data to be associated with a 4:2:0 or 4:2:2 sampling ratio since Zhu teaches that it was conventional for YUV to be represented as such. The obviousness of such a combination is supported at least by KSR rationales (B), (C), (D), and (F). See MPEP § 2141(III). 

 	Regarding claim 31, Lu teaches the method of claim 19, but does not expressly teach transmitting information indicative of the reordering to facilitate decoding of the encoded data, wherein the transmission channel is a serial transmission channel.
 	Zhu discloses a frame packing system in which video frames of higher-resolution YUV image data is packed video frames of lower-resolution YUV data in order to facilitate the encoding and transmission of YUV video data (see Abstract and FIG. 3). In particular, Zhu executes a frame-packing procedure 315 (FIG. 3), encodes the packed frame (340), and then transmits the packed/encoded frame for decoding (360), unpacking (385), and outputting (390). 
 	In addition, Zhu transmits the metadata of the frame packing arrangement (317), so that the frame unpacking process (385) can be carried out with knowledge of how the frame was packed.
 	It would have been obvious at the time the invention was made to modify Lu’s method by the teachings of Zhu to achieve the claimed invention by transmitting information (such as metadata) indicative of the reordering to facilitate decoding, as claimed, since Lu’s method executes rearrangement of image data components (see 610, FIG. 6) prior to transmission of the rearranged data to a decoder, and undoing the rearrangement of the data would necessarily require knowledge of how the data was arranged. In other words, Zhu establishes that transmitting, from an encoder to a decoder, metadata of how image data is grouped, facilitates the inverse process of ungrouping the data so that the image data can be output in its original presentation.  	
 	The obviousness of such a combination is supported at least by KSR rationales (B), (C), (D), and (F). See MPEP § 2141(III).

Regarding claim 34, Lu teaches the method of claim 33, but does not expressly teach:  receiving information indicative of the reordering; and
 	reordering the luma pixel components and the two corresponding chroma pixel components according to the information, wherein the reconstructing is based on the reordering
the luma pixel components and the two corresponding chroma pixel components.
	Zhu discloses a frame packing system in which video frames of higher-resolution YUV image data is packed video frames of lower-resolution YUV data in order to facilitate the encoding and transmission of YUV video data (see Abstract and FIG. 3). In particular, Zhu executes a frame-packing procedure 315 (FIG. 3), encodes the packed frame (340), and then transmits the packed/encoded frame for decoding (360), unpacking (385), and outputting (390). 
 	In addition, Zhu transmits the metadata of the frame packing arrangement (317), so that the frame unpacking process (385) can be carried out with knowledge of how the frame was packed.
 	It would have been obvious at the time the invention was made to modify Lu’s method by the teachings of Zhu to achieve the claimed invention by receiving information (such as metadata) indicative of the reordering to facilitate decoding, as claimed, since Lu’s method executes rearrangement of image data components (see 610, FIG. 6) prior to transmission of the rearranged data to a decoder, and undoing the rearrangement of the data would necessarily require knowledge of how the data was arranged. In other words, Zhu establishes that transmitting, from an encoder to a decoder, metadata of how image data is grouped, facilitates the inverse process of ungrouping the data so that the image data can be output in its original presentation.  	
 	The obviousness of such a combination is supported at least by KSR rationales (B), (C), (D), and (F). See MPEP § 2141(III).

	Regarding claim 35, Lu discloses a method (FIGS. 4-6) for decoding an encoded digital image, the method comprising:
 	receiving the encoded digital image comprising a plurality of pixels, wherein each of the
plurality of pixels is defined by a luma pixel component and two corresponding chroma pixel
components (530, FIG. 5 – pixels with luma/chroma components are received by converting RGB images to YUV images);
	providing the luma pixel components onto two data channels of three data channels (550a – luma pixel components Y0, Y3, Y6, Y9, etc. are mapped onto Channel A; 550b – luma pixel components Y1, Y4, Y7, Y10, etc. are mapped onto Channel B);
 	providing the two corresponding chroma pixel components onto a remaining data channel
of the three data channels (550c – chroma pixel components V0, U1, V3, U4, V6, U7, etc. are mapped onto Channel C);
 	reordering the luma pixel components and the two corresponding chroma pixel components (column 11:54-61 – serialization unit 650 reorders the pixel components Y,U, and V by demultiplexing); and
 	reconstructing a digital image based on the reordering (column 11:54-61 – display condition logic reconstructs the image for display).

 	Lu does not appear to expressly disclose that the digital image is reconstructed “with reduced color resolution,” as claimed. However, at the time the invention was made, it was very well-known to receive, decode, and reconstruct images that have a reduced resolution. For instance, Zhu teaches that image represented in YUV format may conform to any of a number of reduced resolution formats, such as 4:2:2 and 4:2:0. It would have been obvious to those skilled in the art to modify Lu’s method by the teachings of Zhu to reconstruct a digital image having a reduced resolution since Lu utilizes a YUV color space format, and Zhu teaches that is was conventional for such a format to be processed, transmitted, and displayed in reduced resolution. 
	The obviousness of such a combination is supported at least by KSR rationales (B), (C), (D), and (F). See MPEP § 2141(III).

 	Regarding claim 36, the combination of Lu and Zhu teaches the method of claim 35, wherein the reordering comprises:
 	reordering the luma pixel components on the two data channels to a luma channel (see Lu, FIG. 6 and column 11:54-61 – serialization unit 650 reorders the Y pixel components by demultiplexing the re-ordered image data back to the original ordering); and
 	reordering the two corresponding chroma pixel components on the remaining channel to
two chroma lines (see Lu, FIG. 6 and column 11:54-61 – serialization unit 650 reorders the U and V pixel components by demultiplexing the re-ordered image data back to the original ordering).

 
Claims 32 and 38 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lu (U.S. 9,167,272) in view of Zhu (U.S. 9,979,960) and Lefebvre (U.S. 2011/0103472).
 	Regarding claim 32, the combination of Lu and Zhu teaches the method of claim 31 wherein the encoding is based on the information (i.e., Lu’s encoding 620a-c is necessarily based on how the image data was re-arranged at the parallelization unit 610 – “information indicative of the reordering”), but not appear to teach the serial transmission channel is a high definition multimedia interface (HDMI) channel or a mobile high-definition link (MHL) channel.
 	However, at the time the invention was made, it was very well-known for video data to be transmitted over HDMI channel (see Lefebvre at paragraph [0003]). It would have been obvious to modify the combination of Lu and Zhu to achieve the claimed invention by utilizing an HDMI transmission interface since Lefebvre establishes that it was conventional to transmit digital video in such a manner. 
 	The obviousness of such a combination is supported at least by KSR rationales (B), (C), (D), and (F). See MPEP § 2141(III).

 	Regarding claim 38, the combination of Lu and Zhu teaches the method of claim 35, wherein the reordering is based on a data structure comprising information indicative of a reordering performed at a source device. Lu
	Zhu discloses a frame packing system in which video frames of higher-resolution YUV image data is packed video frames of lower-resolution YUV data in order to facilitate the encoding and transmission of YUV video data (see Abstract and FIG. 3). In particular, Zhu executes a frame-packing procedure 315 (FIG. 3), encodes the packed frame (340), and then transmits the packed/encoded frame for decoding (360), unpacking (385), and outputting (390). 
 	In addition, Zhu transmits the metadata of the frame packing arrangement (317), so that the frame unpacking process (385) can be carried out with knowledge of how the frame was packed.
 	It would have been obvious at the time the invention was made to modify Lu’s method by the teachings of Zhu for the reordering to be based on a data structure comprising information (such as metadata) indicative of the reordering to facilitate decoding, as claimed, since Lu’s method executes rearrangement of image data components (see 610, FIG. 6) prior to transmission of the rearranged data to a decoder, and undoing the rearrangement of the data would necessarily require knowledge of how the data was arranged. In other words, Zhu establishes that transmitting, from an encoder to a decoder, metadata of how image data is grouped, facilitates the inverse process of ungrouping the data so that the image data can be output in its original presentation.  	
 	The obviousness of such a combination is supported at least by KSR rationales (B), (C), (D), and (F). See MPEP § 2141(III).

 	Furthermore, the combination of Lu and Zhu does not expressly teach the encoded digital image and the data structure are received via a high definition multimedia interface (HDMI) channel or a mobile high-definition link (MHL) channel, as claimed.
	However, at the time the invention was made, it was very well-known for video data to be transmitted over HDMI channel (see Lefebvre at paragraph [0003]). It would have been obvious to modify the combination of Lu and Zhu to achieve the claimed invention by utilizing an HDMI transmission interface since Lefebvre establishes that it was conventional to transmit digital video in such a manner. 
 	The obviousness of such a combination is supported at least by KSR rationales (B), (C), (D), and (F). See MPEP § 2141(III).
 

Claim 30 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Lu (U.S. 9,167,272) in view of MacInnis (U.S. 8,428,349).
 	Regarding claim 30, Zhu teaches the method of claim 19, but does not expressly teach the plurality of pixels of the digital image are received in an order according to a scan line of the plurality of pixels, wherein each scan line has a predetermined horizontal resolution.
 	However, at the time the invention was made, it was very well-known that digital images are arranged in raster order comprised of scan lines of pixels, and each scan line inherently corresponds to a given horizontal resolution. See, e.g., MacInnis at column 2:4-18 – “typically, conventional video samples are arranged … in raster scan order.” 
 	It would have been obvious to those skilled in the art to achieve the claimed invention by receiving pixels in a scan-line order, as claimed, since MacInnis teaches that images are conventionally arranged in raster scan order. The obviousness of such a combination is supported at least by KSR rationales (B), (C), (D), and (F). See MPEP § 2141(III).


X ALLOWABLE SUBJECT MATTER
Claims 20 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	These claims would be allowed because Lu does not appear to disclose or suggest the added limitations of these claims. Specifically:
	Regarding dependent claim 20, Applicant has amended the claim to recite that the reordering maintains an original relative spatial relationship of the plurality of pixels, wherein the first portion of the luma pixel components is a first half of the luma pixel components, and wherein the second portion of the luma pixel components is a remaining half of the luma pixel components.
 	This amendment is sufficient to distinguish the claim from Lu since Lu does not appear to disclose or suggest mapping the first and second portions in the claimed manner. 
 	Regarding dependent claim 37, Applicant has amended the claim to recite that each of the two data channels has a respective half of the luma pixel components.
 	This amendment is sufficient to distinguish the claim from Lu since Lu does not appear to disclose or suggest providing half of the luma pixel components onto each of the first and second data channels, as claimed. 


XI. CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        





Conferees:
/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992